927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott LITTLE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5597.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

On Appeal from the United States District Court for the Eastern District of Kentucky, 87-00007, 89-00066, Siler Jr. Col.
E.D.Ky.
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges;  WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Scott Little, appeals the district court's order denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence on the ground he was afforded ineffective assistance by counsel.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying the motion to vacate sentence.


3
As the reasons why the order should have been entered have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court is affirmed upon the reasoning found in the report and recommendation of the magistrate dated March 6, 1990, and in the district court's memorandum opinion dated April 20, 1990.